DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 1, line 3, “geothermal feature” should read “geothermal formation” for consistency;
Claim 2, line 3, “geothermal feature” should read “geothermal formation” for consistency;
Claim 6, lines 1, 4, and 5 [note: three instances], “return” should be deleted from “the thermally insulated return pipe” for consistency;
Claim 6, line 2, “the” should be inserted before “shell”;
Claim 14 recites “an inner wall of the well” while this element is called “an inner surface of the well” in the rest of the claims; Examiner suggests revising claim 14 to be consistent with the remainder of the claims;
Claims 14 and 15 refer to an “outer shell” while this element is simply called a “shell” in the rest of the claims; Examiner suggests deleting “outer” from both claims 14 and 15 for consistency and to preclude any issues in future amendments;
Claim 14 recites the first ends of the support collars contacting the well and the second ends contacting the primary heat exchanger, while claim 28 recites the 
Claim 21 is missing a period at the end;
Claim 22, line 3, “geothermal feature” should read “geothermal formation” for consistency;
Claim 22 recites both “second heat transfer fluid” and “secondary heat transfer fluid,” these terms should be made consistent;
Claim 27, line 2, “the outer surface of the primary heat exchanger” should read “an outer surface of the primary heat exchanger” for consistency, because even though the primary heat exchanger inherently has an outer surface, all other recitations of this element in the other claims use the article “an”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 12, and 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the shell.” There is insufficient antecedent basis. This element was introduced in claim 2.
Claim 8 recites “the plurality of centralizers.” There is insufficient antecedent basis. This element was introduced in claim 4.
Claim 12 recites “the wall.” There is insufficient antecedent basis. For examination purposes, this is read as “the well.”
Claim 14 recites “the primary heat exchanger plurality.” There is insufficient antecedent basis and it is indefinite if additional primary heat exchangers are being required. For examination purposes and in light of the disclosure, this is read as “the primary heat exchanger.”
Claims 17-21 recite “the shell.” There is insufficient antecedent basis. This element was introduced in claim 2.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 20 recites “the coating comprising carbon nitride, boron nitride.” It is indefinite if either or both is required. For examination purposes, it is read as carbon nitride or boron nitride.
Claim 22 recites “the second heat transfer fluid.” There is insufficient antecedent basis. Examiner suggests revising to “a second heat transfer fluid.”
Claim 24 recites “the primary heat transfer fluid.” There is insufficient antecedent basis, and it is indefinite if the first heat transfer fluid from claim 22 is being referred to, or if a new heat transfer fluid is being introduced. For examination purposes, it is interpreted as the former and read as “the first heat transfer fluid.”
Claim 28 recites “the first end.” There is insufficient antecedent basis. Examiner suggests revising to “a first end.”
Claim 28 recites “the temporary connection.” It is indefinite if the “degrading connection” is being referred to, or if a new connection is being introduced. For examination purposes, it is interpreted as the former.
Claim 30 recites “a heat transfer fluid” twice on lines 3 and 4. It is indefinite how many heat transfer fluids are required. For examination purposes, these are read as the same heat transfer fluid.
Claim 30 recites “the cylindrical shell” on lines 8 and 10. It is indefinite if this is the same element as the earlier recited shell on line 3, or a new shell. For examination purposes, it is interpreted as the same shell, and Examiner suggests either deleting cylindrical or adding cylindrical to the introduction of the shell on line 3.
Claims 15, 16, and 23-29 are also rejected by virtue of dependency.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 14, 15, 16, and 30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 13, 14, and 26 of prior U.S. Patent No. 10,598,160, respectively. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 17-24, and 26-29 are rejected on the ground of nonstatutory anticipation-type double patenting as being unpatentable over claims 1-12 and 15-25 of U.S. Patent No. 10,598,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited patent anticipate the claims of the instant application, as follows: Claims 1-9 of the instant application are respectively anticipated by claims 1-9 of the cited patent, claim 10 of the instant application is anticipated by claim 1 of the cited patent, claims 11-13 and 17-21 of the instant application are respectively anticipated by claims 10-12 and 15-19 of the cited patent, claims 22-24 of the instant application are respectively anticipated by claims 20-22 of the cited patent, claim 26 of the instant application is anticipated by claim 20 of the cited patent, and claims 27-29 of the instant application are respectively anticipated by claims 23-25 of the cited patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiggs US 2013/0192816.
Regarding claim 1, Wiggs discloses:
A geothermal energy system comprising (see Fig. 1): 
a primary heat exchanger 9, 11 positioned within a well 8, the well in contact with a geothermal feature 14 and a heat carrier 52 within the geothermal formation, the primary heat exchanger containing a first heat transfer fluid 2 configured to absorb heat from the heat carrier in the primary heat exchanger; 
a secondary heat exchanger 22 in thermal communication with the primary heat exchanger, the secondary heat exchanger containing a second heat transfer fluid 24, wherein the first heat transfer fluid and the second heat transfer fluid are maintained separate from each other, and wherein the second heat transfer fluid has a flash point below that of water (refrigerant, [0063], [0014]); and 
a turbine 25 in fluid communication with the secondary heat exchanger 22, wherein the second heat transfer fluid is vaporized in the secondary heat exchanger and the vaporized second heat transfer fluid is the working fluid in the turbine [0063]; and 
a generator 25 connected to the turbine, the generator configured to generate electricity based on movement of the turbine (“turbine/generator 25” [0063]). 

Regarding claims 2-4, Wiggs discloses:
wherein the primary heat exchanger 9, 11 comprises a supply portion 9 and a return portion 11, the supply portion comprising a shell 9 in thermal communication with the geothermal feature, and wherein the return portion 11 is concentrically located within the shell 9 of the supply portion [0047]. 
wherein the return portion comprises a thermally insulated 10 pipe 11, wherein the thermally insulated pipe is configured to insulate the hot first heat transfer fluid in the return portion from the relatively colder first heat transfer fluid in the supply portion of the primary heat exchanger [0045]. 
wherein the thermally insulated pipe 11 is suspended within the shell 9 of the primary heat exchanger via a plurality of centralizers 17, the centralizers positioned within the shell of the primary heat exchanger such that the primary heat exchange fluid 2 is in contact with the plurality of centralizers (Fig. 1). 

Regarding claim 6, Wiggs discloses:
wherein the thermally insulated return pipe 11 has a first end located near a bottom portion of shell 9 of the supply portion and a second end connected to the secondary heat exchanger 22, and wherein the first end of the thermally insulated return pipe is closed and comprises a plurality of perforations 155 therein to allow the first heat transfer fluid to flow from the supply portion into the thermally insulated return pipe (see Fig. 3 configuration, which is applicable also to the Fig. 1 embodiment as described at [0052]). 

Regarding claims 7 and 8, Wiggs discloses:
wherein the shell comprises a well casing 9, the casing comprising a plurality of casing segments 9a, 9b positioned within the well [0053]. 
wherein the plurality of centralizers 17 are connected to an inner surface of the casing 9 at junctions between the casing segments 9a, 9b (see Fig. 1). 

Regarding claims 9 and 12, Wiggs discloses:
wherein the primary heat exchanger 9, 11 is supported within the well 8 by a cement or grout 52 having high thermal conductivity [0054]. 
wherein the heat carrier comprises a thermally conductive material 52 inserted between an outer surface of the primary heat exchanger 9, 11 and an inner surface of the wall 8 [0054]. 

Regarding claim 22, Wiggs discloses:
A method of generating electricity using geothermal energy comprising (see Fig. 1):
 moving a first heat transfer fluid 2 into a primary heat exchanger 9, 11 positioned within a well 8, the well in contact with a geothermal feature 14 and a heat carrier 52 within the geothermal formation; 
absorbing, in the first heat transfer fluid 2, heat from the heat carrier in the well [0048]; 
moving the first heat transfer fluid out of the primary heat exchanger 9, 11 and out of the well 8 and into a secondary heat exchanger 22; 
transferring heat from the first heat transfer fluid 2 to the second heat transfer fluid 24 within the secondary heat exchanger 22, vaporizing the secondary heat transfer fluid in the secondary heat exchanger 22 [0063]; 

generating electricity in the electrical generator using the movement of the turbine [0063]. 

Regarding claims 23-25, Wiggs discloses:
wherein moving the first heat transfer fluid 2 into the primary heat exchanger 9, 11 comprises: moving the first heat transfer fluid 2 down a supply portion 13 of the primary heat exchanger; and contacting, with the first heat transfer fluid, a shell 9 of the primary heat exchanger and a surface of a return pipe 11 disposed concentrically within the shell 9 of the primary heat exchanger [0047]. 
wherein moving the first heat transfer fluid 2 out of the primary heat exchanger 9, 11 and out of the well 8 comprises flowing the primary heat transfer fluid 2 through a return pipe 11 disposed concentrically within a shell 9 of a supply portion of the primary heat exchanger [0047], wherein the return pipe 11 is thermally insulated 10 to minimize heat transfer between the primary heat transfer fluid within the return pipe and the primary heat transfer fluid in the supply portion of the primary heat exchanger [0045]. 
wherein the primary heat exchanger 9, 11 within the well 8 is supported via a thermal cement or grout 52 having high thermal conductivity [0054]. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs US 2013/0192816 in view of Sarria US 2010/0270003.
Regarding claim 5, Wiggs is silent regarding:
wherein the plurality of centralizers are connected to an outer surface of the thermally insulated pipe and are not connected to an inner surface of the shell. 
Sarria teaches:
wherein the plurality of centralizers 29 are connected to an outer surface of the thermally insulated pipe 27 and are not connected to an inner surface of the shell 25 (Figs. 2, 3, [0119] [0121]). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the centralizers in Wiggs with that taught by Sarria to allow insertion of the pipe (internal tube) into the shell (external tube), to improve eventual contact against the shell, and to control the amplitude of horizontal vibrations that could occur due to flow turbulence for increased stability of the system (Sarria [0119] [0121]). 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs US 2013/0192816 in view of Colwell US 2015/0122453.
Regarding claims 11 and 13, Wiggs is silent regarding:
wherein the primary heat exchanger is suspended at or near the surface of the earth or the sea floor. 
wherein the heat carrier is a brine flowable within the geothermal formation (Wiggs discloses filling the space between the well and the casing with a heat conductive fill 52 such as water and/or a heat conductive grout [0054], but does not specify brine). 
Colwell teaches:
wherein the primary heat exchanger 6, 7 is suspended at or near the surface 50 of the earth or the sea floor (to create a surround volume 8 for brine flow, [0091], Figs. 1-4). 
wherein the heat carrier is a brine (“high salinity and dissolved gases in the geothermal fluids” [0125], “produced brine” Table 1) flowable within the geothermal formation (Figs. 3, 4). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Wiggs with that of Colwell to enable a more complete transfer of heat to the geothermal heat exchanger (Colwell [0121]).

Claims 10, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs US 2013/0192816 in view of Ippolito US 4,392,531.
Regarding claims 10 and 26, Wiggs is silent regarding:
wherein the primary heat exchanger is supported within the well by a plurality of support collars. 
Ippolito teaches:
wherein the primary heat exchanger 28, 34 is supported within the well 26 by a plurality of support collars 46 (see Figs. 3 and 8; centralizers 46 serve to center and support the heat 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Wiggs with that of Ippolito to maintain the heat exchanger within the center of the well (Ippolito col. 5, l. 9-12).

Regarding claim 27, the combination of Wiggs and Ippolito teaches:
flowing the heat carrier between an inner surface of the well and the outer surface of the primary heat exchanger, and around the plurality of support collars (water conducts heat from the well to the heat exchanger, see Wiggs [0054] and Ippolito col. 4, l. 65-col. 5, l. 5). 

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs US 2013/0192816 in view of Bailey et al. US 2010/0206553.
Regarding claims 17-21, Wiggs is silent regarding:
wherein the shell comprises an anti-scaling coating on a well-facing surface of the shell, the coating comprising
(claim 17) a very smooth non-metallic material which prevents an ionic bonding site from forming, thus preventing scale formation and also inhibiting corrosion;
(claim 18) a non-metal material, such as carbon or boron applied via chemical vapor deposition or vapor deposition alloying;
(claim 19) an amorphous carbon material that has significant amounts of sp.sup.3 hybridized carbon to retard both corrosion and scaling;

(claim 21) highly thermally conductive ceramics which resist scaling and corrosion.
Bailey teaches:
wherein the shell 140 comprises an anti-scaling coating on a well-facing surface of the shell ([0173]: use of the disclosed coatings on the inside and/or outside surfaces of the tubulars 140 provides the benefits of extending life and resisting damage due to wear, erosion, corrosion, and deposition of scale, asphaltenes, paraffin, and hydrates; [0002]: tubular goods refer to casings, tubings, and drill strings), the coating comprising
(claim 17) a very smooth non-metallic material which prevents an ionic bonding site from forming, thus preventing scale formation and also inhibiting corrosion [0205-0207];
(claim 18) a non-metal material, such as carbon or boron applied via chemical vapor deposition or vapor deposition alloying [0205];
(claim 19) an amorphous carbon material that has significant amounts of sp3 hybridized carbon to retard both corrosion and scaling [0206-0207];
(claim 20) carbon nitride, boron nitride, to prevent or minimize scaling and corrosion [0205]; or
(claim 21) highly thermally conductive ceramics which resist scaling and corrosion [0203], [0212].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Wiggs with that of Bailey to provide the benefits of extending life and resisting damage due to wear, erosion, corrosion, and deposition of scale, asphaltenes, paraffin, and hydrates (Bailey [0173]).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs US 2013/0192816 in view of Marya et al. US 2008/0149345.
Regarding claim 28, Wiggs discloses:
inserting the primary heat exchanger 9, 11 into the well 8. 
Wiggs is silent regarding:
the primary heat exchanger having a plurality of support collars attached thereto, the first end of each of the plurality of support collars being moveably attached to an outer surface of the primary heat exchanger, and a second end of each of the plurality of support collars being temporarily connected to the outer surface of the primary heat exchanger via a degrading connection; and degrading the temporary connection such that the second end of each of the plurality of support collars extends to contact an inner surface of the well. 
Marya teaches:
the tube element (analogous to the primary heat exchanger; see Fig. 4 unlabeled central tubing to which are attached pivotal arm 43 and spring 42) having a plurality of support collars 43 attached thereto, the first end of each of the plurality of support collars being moveably attached (pivotal) to an outer surface of the tube element, and a second end of each of the plurality of support collars being temporarily connected to the outer surface of the tube element via a degrading connection 41; and degrading the temporary connection 41 such that the second end of each of the plurality of support collars extends to contact an inner surface of the well (Fig. 4, para. [0046]). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Wiggs with that of Marya to provide deployable .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggs US 2013/0192816 in view of McCabe et al. US 4,492,083 and Buchi US 4,912,941.
Regarding claim 29, Wiggs is silent regarding:
wherein the well comprises a casing extending only along a portion of the well, the method further comprising:
drilling, using an under reamer, a portion of the well where the casing does not extend to increase the diameter of the well; and 
positioning the primary heat exchanger in the portion of the well having the increased diameter. 
McCabe teaches:
wherein the well comprises a casing 22 extending only along a portion of the well (surface casing 22, col. 8, l. 27).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Wiggs with that of McCabe to provide a surface casing to protect the borehole from falling while drilling and to protect the water aquifers in the region by preventing drilling fluids, gases, and chemicals from seeping into the underground water reservoirs (known functions of surface casings).

The combination of Wiggs and McCabe is silent regarding:

positioning the primary heat exchanger in the portion of the well having the increased diameter. 
Buchi teaches:
drilling, using an under reamer (see claim 1 “underreaming”), a portion of the well 3 where the casing does not extend (bottom zone 5) to increase the diameter of the well (Figs. 1a-c); and 
positioning the primary heat exchanger 9, 11 in the portion of the well having the increased diameter (Figs. 3, 4). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Wiggs and McCabe with that of Buchi to enlarge the contact surface between the bore hole and the surrounding ground so that the rate at which heat can be extracted is drastically increased (Buchi col. 4, l. 17-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746
04/15/2021